Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The Amendment filed May 25, 2021 has been entered.  Claims 1, 5-18, and 20-24 are pending and are rejected for the reasons set forth below.


Claim Objections
3.	Claim 1 is objected to because of the following informalities:
Claim 1 recites the limitation, “generate a biometric identifier data structure in a predetermined format for use by a centralized backend configured to convert the biometric identifier data structure into a biometric template.” The underlined portion of this limitation is merely recited as intended use. Therefore, it has not been given patentable weight. The applicant should positively recite this limitation in order to more clearly describe the invention.
Appropriate correction is requested.


Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-18, and 20-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an abstract idea of mental processes and/or organizing human activities. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Step 1
First of all, the claims are directed to a machine (claims 1, 5-18, and 20-24). 

Step 2A: Prong 1
Claim 1 recites an abstract idea of:
determine a modality of the biometric from among multiple possible modalities; 
using the digital representation of the biometric and the modality of the biometric, generate a biometric identifier data structure in a predetermined format for use by a [centralized backend] configured to convert the biometric identifier data structure into a biometric template, 
the biometric identifier data structure comprising: a biometric object corresponding to the digital representation of the biometric; and an indicator comprising information for directing a transmission of the biometric identifier data structure, the information specifying the modality of the biometric and a [target matching engine]; 
complete a transaction based on the determination of the identity associated with the biometric.
This claim, as a whole, recites a system which obtains data representing a biometric, analyzes the biometric data, generates a data structure comprising information associated with biometric, and mental processes because they recites steps that could be performed in the human mind and/or with pen and paper (e.g. observing biometric data, observing/determining the modality of the biometric, and forming a data structure describing the biometric). Additionally, claim 1 recites an abstract idea of organizing human activity since it recites a commercial interaction, namely completing a transaction (e.g. complete a transaction based on the determination of the identity associated with the biometric). 
The mere nominal recitation of a generic computer components does not take the claim out of the mental processes/methods of organizing human activity groupings. Thus, the claim is directed to an abstract idea.

Step 2A: Prong 2
Besides reciting the abstract idea, the claim 1 also recites generic computer components (e.g. biometric payment system device, non-transitory storage medium, processor, and target matching engine). The recited abstract idea is not integrated into a practical application. In particular, claim 1 recites generic computer components (e.g. biometric payment system device, non-transitory storage medium, and processor) to receive/transmit/analyze data and automate processes, which could be performed in the human mind, using a computer. These additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to automate the processes of gathering/formatting biometric data and completing a transaction. 
Claim 1 also includes the limitations:
obtain a digital representation of a biometric;
transmit the biometric identifier data structure to a biometric payment system; and
receive a response from the biometric payment system based on the transmission of the biometric identifier data structure, the response including a determination of an identity associated with the biometric.
These limitations merely state that the system receives/transmits data associated with the biometric data structure and a response from the biometric payment system. These limitations amount to no more than mere data gathering/transmitting, which are forms of insignificant extra-solution activity (See MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
Accordingly, these additional elements, when considered both individually and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claim 1 is directed to an abstract idea.
	
Step 2B
	Claim 1 does not include additional elements that amount to significantly more than the judicial exception. For the same reasons as described above, with respect to integration of the abstract idea into a practical application, claim 1 does not amount to significantly more than the judicial exception. Regarding the computer related components, they amount to no more than mere instructions to apply the abstract idea using generic computer components. Therefore, claim 1 is not patent eligible under 35 U.S.C. 101.
	The following limitations described above as insignificant extra-solution activity have been re-evaluated in step 2B:
obtain a digital representation of a biometric;
transmit the biometric identifier data structure to a biometric payment system; and
receive a response from the biometric payment system based on the transmission of the biometric identifier data structure, the response including a determination of an identity associated with the biometric.
	As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering/transmitting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).

Additional Independent Claims
	Similar arguments can be made for independent claims 8 and 15:
	Regarding claim 8, this claim recites the abstract idea of:
based on a uniform format of the biometric identifier data structure, analyze the biometric identifier data structure to identify the modality of the biometric and the [target matching engine];
format the biometric identifier data structure into a biometric template based on the modality of the biometric and the [target matching engine]; and 
determine an identity associated with the biometric by providing the biometric template to the [target matching engine]. 
	Similarly to claim 1 described above, this claim, as a whole, recites a mental process because the claim recites a process that could be performed in the human mind and/or with pen and paper (e.g. 
	Similarly, this claim also does not include any additional elements which integrate the abstract idea into a practical application. In particular, claim 8 recites generic computer components (e.g. biometric payment system device, non-transitory storage medium, matching engine, and processor) to receive/transmit/analyze data and automate processes, which could be performed in the human mind, using a computer. These additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. 
	Claim 8 also includes the limitations:
receive a biometric identifier data structure from a biometric payment system device, the biometric identifier data structure comprising a biometric object corresponding to a digital representation of a biometric and specifying a modality of the biometric and a target matching engine;
transmit the biometric template to the target matching engine; and 
provide information associated with the identity to the biometric payment system device.
	These limitations merely state that the system receives data representing a biometric, and transmits data associated with the user identity. These limitations amount to no more than mere data gathering/transmitting, which is a form of insignificant extra-solution activity (See MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). These limitations do not integrate the abstract OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).

	Regarding claim 15, this claim recites the abstract idea of:
based on a uniform format of the biometric identifier data structure, analyze the biometric identifier data structure to identify the modality of the biometric and the [target matching engine];
select a biometric template based on the modality of the biometric and the target matching engine; 
format the biometric identifier data structure into the biometric template; and 
determine an identity associated with the biometric using the [target matching engine].
	Similarly to claim 1 described above, this claim, as a whole, recites a mental process because the claim recites a process that could be performed in the human mind and/or with pen and paper (e.g. observing/selecting the modality of a biometric, formatting data, and determining the identity of a user).
	Similarly, this claim also does not include any additional elements which integrate the abstract idea into a practical application. In particular, claim 15 recites generic computer components (e.g. biometric payment system device, non-transitory storage medium, target matching engine, and processor) to receive/transmit/analyze data and automate processes, which could be performed in the human mind and/or with pen and paper, using a computer. These additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. 

receive a biometric identifier data structure from a biometric payment system device, the biometric identifier data structure comprising a biometric object corresponding to a digital representation of a biometric and specifying a modality of the biometric and a target matching engine; 
transmit the biometric template to the target matching engine; and
provide information associated with the identity to the biometric payment system device.
	These limitations merely state that the system receives data representing a biometric, and transmits data associated with the user identity. These limitations amount to no more than mere data gathering/transmitting, which is a form of insignificant extra-solution activity (See MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). These limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).

Dependent Claims
	Dependent claims 2, 5-7, 9-14, 16-18, and 20-24 are also rejected under 35 U.S.C. 101.

	Regarding claims 5-7, 14, 17, 20, and 21, these claims are merely adding further description to the biometric identifier data structure. For example, claim 5 states that, “the digital representation of the biometric is a first biometric representation; and the biometric identifier data structure includes the first biometric representation and a second biometric representation.” Merely reciting that the data structure includes certain information (such as a first and second biometric) does not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea. This claim also does not provide any indication of an improvement in the functioning of a computer or any other technology. Therefore, claim 5 does not integrate the exception into a practical application. Similar arguments can be made for claims 6, 7, 14, 17, 20, and 21.

	Regarding claims 9, 10, 12, these claims are merely adding further description to the identity information provided in claim 8. For example, claim 9 states that, “the information includes a validated age of a person from whom the digital representation of the biometric was obtained.” Merely reciting that the identity information includes an age does not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea. This claim also does not provide any indication of an improvement in the functioning of a computer or any other technology. Therefore, claim 9 does not integrate the exception into a practical application. Similar arguments can be made for claims 10 and 12.

	Regarding claims 11 and 13, these claims are merely adding further description to the biometric payment system. Merely stating that the processor communicates with other devices/systems does not integrate the abstract idea into a practical application.

	Regarding claim 16, this claim includes the limitations: 
“the biometric identifier data structure comprises…”
“the digital representation of the biometric comprises…”
“the biometric payment system device comprises…” and
“the second biometric identifier data structure…”
	These limitations are merely adding further description to the various features of the system, and do not integrate the abstract idea into a practical application for similar reasons as described above. 
	Claim 16 also includes the limitation: 
“the at least one processor is operable to…”
	This limitation merely states that the processor is capable of receiving a second data structure from a second device. Simply stating that the system is capable of repeating functions does not integrate the abstract idea into a practical application. Additionally, the step of receiving a biometric data structure amounts to no more than mere data gathering/transmitting, which is a form of insignificant extra-solution activity as described above regarding claim 1.

	Regarding claim 18, this claim merely states that the processor is configured to transmit the first and second digital representations of the first and second biometrics to their respective matching engines. These limitations amount to no more than mere data gathering/transmitting, which is a form of insignificant extra-solution activity (see analysis of claim 1 above).
	
	Regarding claim 22, this claim includes the limitations: 
“the modality is a first modality” and
“the second biometric has a second modality”
	These limitations are merely adding further description to the various features of the system, and do not integrate the abstract idea into a practical application for similar reasons as described above. 
	Claim 21 also includes the limitations: 
“the at least one processor transmits the first…” and
“the at least one processor transmits the second…”


	Regarding claim 23, this limitation merely states that the biometric template is transmitted to the target matching engine. These limitations amount to no more than mere data gathering/transmitting, which is a form of insignificant extra-solution activity as described above regarding claim 1. 

	Regarding claim 24, this claim merely provides further description to the “indicator” recited in claim 1. Merely stating that the indicator is a hash or computer-based construct does not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea.

	As a result, such limitations do not overcome the requirements as described above. Therefore, claims 5-7, 9-14, 16-18, and 20-24 are directed to an abstract idea. Thus, claims 1, 5-18, and 20-24 are not patent eligible.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

7.	Claims 1, 8, 10-12, 14-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (U.S. Pre-Grant Publication No. 20140108173) in view of Podio (The Non-Patent Literature article titled “Common Biometric Exchange Formats Framework Standardization”) and Harding (U.S. Pre-Grant Publication No. 20140108173).

Claim 1
	Regarding Claim 1, Cooper teaches:
A biometric payment system device comprising: at least one non-transitory storage medium that stores instructions; and at least one processor that executes the instructions to (See at least Claim 11: Non-transitory computer readable medium operating on a computer [processor]):
Obtain a digital representation of a biometric (See at least Paragraph 39: The biometric sensor captures the user's biometric data [Figure 7]);
Using the digital representation of the biometric and the modality of the biometric, generate [biometric data] for use by a centralized backend configured to convert the biometric identifier data structure into a biometric template (See at least Paragraph 42: The biometric information may be assembled at the shared client device for transmission to the identity service provider. Examiner's Note: Cooper does not explicitly teach the generation of a specific data structure. However, it would have been obvious to one of ordinary skill in the art that the data transmitted to the identity service provider would be contained in some form of data structure. The Podio 
Transmit the [biometric data] to a biometric payment system (See at least Paragraph 42: The shared client device may assemble and transmit the data [including the biometric template and consumer identifying information] to an identity service provider [biometric payment system]);
Receive a response from the biometric payment system based on the transmission of the [biometric data], the response including a determination of an identity associated with the biometric (See at least Paragraph 43: The identity provider service determines if there is a match between the received data and stored data. If a match is found, the identity provider service transmits an electronic wallet to the shared client device); and
Complete a transaction based on the determination of the identity associated with the biometric (See at least Paragraph 44: The shared client device may select a payment option from the electronic wallet and forward transaction details for processing).

	Cooper does not explicitly teach, but Podio, however, does teach:
Using the digital representation of the biometric and the modality of the biometric, generate a biometric identifier data structure in a predetermined format for use by a centralized backend configured to convert the biometric identifier data structure into a biometric template (See at least Page 11: Describes a standardized data structure for biometric information. This is referred to as a Biometric Information Record [BIR]).
the biometric identifier data structure comprising: a biometric object corresponding to the digital representation of the biometric; and an indicator comprising information for directing a transmission of the biometric identifier data structure, the information specifying the modality of the biometric and [a target matching engine] (See at least Page 11: The BIR consists of two or three parts: the standard biometric header [SBH] and the biometric data block [BDB]. The SBH includes metadata that describes specific characteristics of the biometric data contained in the data structures [e.g., the modality]. The BDB includes the biometric data [i.e. the object corresponding to the digital representation of the biometric]);
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Cooper and Podio in order to promote interoperability of biometric-based application programs and systems by specifying a standardized wrapper for describing, at a high level, the format and certain attributes of the content of a biometric data record (Podio: Page 11).

	The combination of Cooper and Podio does not explicitly teach, but Harding, however, does teach:
Determine a modality of the biometric from among multiple possible modalities (See at least Paragraph 9: Describes a system which provides biometric authentication services. The query router receives biometric probes and forwards the probes to an appropriate query engines [Paragraph 29] based on the biometric modality. Examiner's Note: Harding does not explicitly recite a step for identifying the modality of the biometric probe. However, it would have been obvious to one of ordinary skill in the art that the query router would need to identify the modality of the biometric probe in order to forward the biometric probed based on the modality);
The biometric identifier data structure comprising… a target matching engine (See at least Paragraph 9: The biometric probe may be analyzed to identify an appropriate 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Cooper, Podio, and Harding in order to reduce the amount of time and effort needed to enable multiple forms of biometrics to be analyzed (Harding: Paragraph 39).

Claim 8
	Regarding Claim 8, Cooper teaches:
A biometric payment system, comprising: at least one non-transitory storage medium that stores instructions; and at least one processor that executes the instructions to (See at least Claim 11: Non-transitory computer readable medium operating on a computer [processor]):
Receive [biometric data] from a biometric payment system device (See at least Paragraph 42: The biometric information may be assembled at the shared client device for transmission to the identity service provider. Examiner's Note: Cooper does not explicitly teach the generation of a specific data structure. However, it would have been obvious to one of ordinary skill in the art that the data transmitted to the identity service provider would be contained in some form of data structure. The Podio reference described below more explicitly teaches a data structure for holding biometric data as claimed),
Determine an identity associated with the biometric by providing the biometric template to the target matching engine (See at least Paragraph 43: The biometric template is sent to the identity service provider [matching engine]. The matching engine 
Provide information associated with the identity to the biometric system payment device (See at least Paragraph 43: Once the user is validated, the shared client device receives information regarding an electronic wallet associated with the user [See Figure 7, 755]).

	Cooper does not explicitly teach, but Podio, however, does teach:
The biometric identifier data structure comprising a biometric object corresponding to a digital representation of a biometric and specifying a modality of the biometric and [a target matching engine] (See at least Page 11: Describes a standardized data structure for biometric information. This is referred to as a Biometric Information Record [BIR] The BIR consists of two or three parts: the standard biometric header [SBH] and the biometric data block [BDB]. The SBH includes metadata that describes specific characteristics of the biometric data contained in the data structures [e.g., the modality]. The BDB includes the biometric data [i.e. the object corresponding to the digital representation of the biometric]);
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Cooper and Podio in order to promote interoperability of biometric-based application programs and systems by specifying a standardized wrapper for describing, at a high level, the format and certain attributes of the content of a biometric data record (Podio: Page 11).


The biometric identifier data structure comprising… a target matching engine (See at least Paragraph 9: Describes a system which provides biometric authentication services. The biometric probe may be analyzed to identify an appropriate query engine [i.e. a target matching engine] depending on the workload of the query engine and the modality of the biometric);
Based on a uniform format of the biometric identifier data structure, analyze the biometric identifier data structure to identify the modality of the biometric and the target matching engine (See at least Paragraph 9: The query router receives biometric probes [i.e. a captured biometric; Paragraph 26] and forwards the probes to an appropriate query engines [Paragraph 29] based on the biometric modality);
Format the biometric identifier data structure into a biometric template based on the modality of the biometric and the target matching engine (See at least Paragraph 9: The query router receives biometric probes [i.e. a captured biometric; Paragraph 26] and forwards the probes to an appropriate query engines [Paragraph 29] based on the biometric modality. The query engine converts the biometric probes into corresponding biometric templates for comparison at the template data manager [target matching engine]); and
Transmit the biometric template to the target matching engine (See at least Paragraph 44: The query engine works in conjunction with the template data manager in order to compare the templates. Examiner's Note: Harding does not explicitly state the query engine and the template data manager are separate devices that transmit data. Rather, Harding states that they work in conjunction with one another. However, it would have 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Cooper, Podio, and Harding in order to reduce the amount of time and effort needed to enable multiple forms of biometrics to be analyzed (Harding: Paragraph 39).

Claim 10
	Regarding Claim 10, Cooper teaches: 
Where the information includes a verified identity of a person from whom the digital representation of the biometric was obtained (See at least Paragraph 43: Describes using a matching engine to compare a received biometric template with stored information to authenticate, or provide a verified identity for, a user).

Claim 11
	Regarding Claim 11, Cooper teaches:
Where the at least one processor communicates with a payment processing system (See at least Paragraph 37: The shared client device communicates with a POS workstation at a merchant location).

Claim 12
	Regarding Claim 12, 
Where the information comprises a result of the at least one processor communicating with the payment processing system (See at least Paragraph 48: Describes an embodiment where a result is supplied to a patient which determines their healthcare eligibility and an amount of a co-payment to be paid by the patient).

Claim 14
	Regarding Claim 14, Cooper teaches:
Where the biometric identifier data structure includes a billing amount (See at least Paragraph 48: Describes using biometric verification in order to determine and communicate an amount of co-payment [billing amount] to be paid by a patient. Even though Cooper does not explicitly state that this information is included in a data structure, it would have been obvious to one of ordinary skill in the art to include this information in a data structure carrying information associated with a biometric transaction).

Claim 15
	Regarding Claim 15, Cooper teaches:
A biometric payment system, comprising: at least one non-transitory storage medium that stores instructions; and at least one processor that executes the instructions to (See at least Claim 11: Non-transitory computer readable medium operating on a computer [processor]): 
Receive [biometric data] from a biometric payment system device (See at least Paragraph 42: The biometric information may be assembled at the shared client device for transmission to the identity service provider. Examiner's Note: Cooper does not 
Format the [biometric data] into the biometric template (See at least Paragraph 40: Describes creating a biometric template based on a biometric image [See Figure 7, 735]);
Determine an identity associated with the biometric using the target matching engine (See at least Paragraph 43: The biometric template is sent to the identity service provider [matching engine]. The matching engine compares the received biometric template with stored information to authenticate the user [See Figure 7, 750]); and
Provide information associated with the identity to the biometric system payment device (See at least Paragraph 43: Once the user is validated, the shared client device receives information regarding an electronic wallet associated with the user (See Figure 7, 755]).

	Cooper does not explicitly teach, but Podio, however, does teach:
The biometric identifier data structure comprising a biometric object corresponding to a digital representation of a biometric and specifying a modality of the biometric and [a target matching engine] (See at least Page 11: Describes a standardized data structure for biometric information. This is referred to as a Biometric Information Record [BIR] The BIR consists of two or three parts: the standard biometric header [SBH] and the biometric data block [BDB]. The SBH includes metadata that describes specific 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Cooper and Podio in order to promote interoperability of biometric-based application programs and systems by specifying a standardized wrapper for describing, at a high level, the format and certain attributes of the content of a biometric data record (Podio: Page 11).

	The combination of Cooper and Podio does not explicitly teach, but Harding, however, does teach:
The biometric identifier data structure comprising… a target matching engine (See at least Paragraph 9: Describes a system which provides biometric authentication services. The biometric probe may be analyzed to identify an appropriate query engine [i.e. a target matching engine] depending on the workload of the query engine and the modality of the biometric);
Select a biometric template based on the modality of the biometric and the target matching engine 
Transmit the biometric template to the target matching engine (See at least Paragraph 44: The query engine works in conjunction with the template data manager in order to compare the templates. Examiner's Note: Harding does not explicitly state the query engine and the template data manager are separate devices that transmit data. Rather, Harding states that they work in conjunction with one another. However, it would have been obvious to one of ordinary skill in the art that the query engine and the template data manager communicate with one another in order to facilitate the comparison of the generated biometric templates with stored templates).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Cooper, Podio, and Harding in order to reduce the amount of time and effort needed to enable multiple forms of biometrics to be analyzed (Harding: Paragraph 39).

Claim 16
	Regarding Claim 16, Cooper teaches:
The [assembled data] comprises a first [assembled data] (See at least Paragraphs 42 and 43: The identity provider service receives the assembled data from the shared client device);
The digital representation of the biometric comprises a first digital representation of a first biometric (See at least Paragraph 39: The obtained biometric information may be in the form of a fingerprint image [first digital representation]);
The biometric payment system device comprises a first biometric payment system device
The at least one processor is operable to receive a second [assembled data] from a second biometric payment system device (See at least Paragraphs 42 and 43: The identity provider service receives the assembled data from the shared client device. Although Cooper does not explicitly describe generating a second set of assembled data, it would have been obvious to repeat the steps disclosed by Cooper to obtain a second set of assembled data using an identical shared client device); and
The second [assembled data] is generated using a second digital representation of a second biometric (See at least Paragraph 32: The system may collect a plurality of biometric inputs. For example, the first biometric may be a fingerprint, and the second may be a retinal scan. Therefore, the assembly of biometric data [Paragraph 42] may be generated using multiple different kinds of biometrics).

	Cooper does not explicitly teach, but Podio, however, does teach the use of a “biometric identifier data structure” as described above regarding claim 15 (See at least Page 11: Describes a standardized data structure for biometric information. This is referred to as a Biometric Information Record [BIR] The BIR consists of two or three parts: the standard biometric header [SBH] and the biometric data block [BDB]. The SBH includes metadata that describes specific characteristics of the biometric data contained in the data structures [e.g., the modality]. The BDB includes the biometric data [i.e. the object corresponding to the digital representation of the biometric]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Cooper and Podio in order to promote interoperability of biometric-based application programs and systems by specifying a standardized wrapper for describing, at a high level, the format and certain attributes of the content of a biometric data record (Podio: Page 11).

Claim 17
	Regarding Claim 17, Cooper teaches:
Where the first digital representation of the first biometric has a different modality than the second digital representation of the second biometric (See at least Paragraph 32: The system may collect a plurality of biometric inputs. The first biometric may be a fingerprint, and the second may be a retinal scan).

Claim 18
	Regarding Claim 18, the combination of Cooper and Podio does not explicitly teach, but Harding, however, does teach: 
The target matching engine comprises a first matching engine and a second matching engine (See at least Paragraph 50 and Figure 1: The system comprises multiple query engines and template data managers); and
The at least one processor is configured to: transmit the first digital representation of the first biometric to a first matching engine; and transmit the second digital representation of the second biometric to a second matching engine (See at least Paragraph 50 and 51: The system may transmit multiple biometric probes to the query engines and template data managers).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Cooper, Podio, and Harding in order to reduce the amount of time and effort needed to enable multiple forms of biometrics to be analyzed (Harding: Paragraph 39).

Claim 20
	Regarding Claim 20, Cooper teaches:
Where the first biometric comprises a fingerprint; and the second biometric comprises at least a portion of a face (See at least Paragraph 32: The system may collect a plurality of biometric inputs. The first biometric may be a fingerprint, and the second may be a retinal scan).

Claim 21
	Regarding claim 21, Cooper does not explicitly teach, but Podio, however, does teach:
The predetermined format is a uniform format; and the uniform format is consistent for each of the multiple possible modalities (See at least Page 11: The BIR is a standardized data structure that may be used for multiple biometric modalities. There is no indication that the data structure changes for each different modality).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Cooper and Podio in order to promote interoperability of biometric-based application programs and systems by specifying a standardized wrapper for describing, at a high level, the format and certain attributes of the content of a biometric data record (Podio: Page 11).

Claim 22
	Regarding Claim 22, Cooper teaches:
Wherein: the modality is a first modality (See at least Paragraph 39: The obtained biometric information may be in the form of a fingerprint image [first digital representation]); and
The second biometric has a second modality (See at least Paragraph 32: The system may collect a plurality of biometric inputs. The first biometric may be a fingerprint, and the second may be a retinal scan);

	The combination of Cooper and Podio does not explicitly teach, but Harding, however, does teach:
The at least one processor transmits the first digital representation of the first biometric to the first matching engine based on the first modality (See at least Paragraph 44 and 45: The system may use multiple biometric engines [matching engines] for comparing biometrics. For example, the client computing device may transmit a first biometric [e.g. a fingerprint] to the appropriate biometric engine); and
The at least one processor transmits the second digital representation of the second biometric to the second matching engine based on the second modality (See at least Paragraph 44 and 45: The system may use multiple biometric engines [matching engines] for comparing biometrics. For example, the client computing device may transmit a second biometric [e.g. an iris scan] to the appropriate biometric engine).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Cooper, Podio, and Harding in order to ensure that the biometrics are analyzed using an appropriate biometric engine (Harding: Paragraph 44].

Claim 23
	Regarding claim 23, the combination of Cooper and Podio does not explicitly teach, but Harding, however, does teach:
The biometric template is transmitted to the target matching engine for a biometric comparison (See at least Paragraph 9: The system receives biometric probes [i.e. a captured biometric; Paragraph 26] and forwards the probes to an appropriate query engines [Paragraph 29] based on the biometric modality. The query engine converts the biometric probes into corresponding biometric templates for comparison at the template data manager [target matching engine]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Cooper, Podio, and Harding in order to reduce the amount of time and effort needed to enable multiple forms of biometrics to be analyzed (Harding: Paragraph 39).


8.	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Podio and Harding, and in further view of Stern (U.S. Patent No. 8458465).

Claim 5
	Regarding Claim 5, the combination of Cooper, Podio, and Harding does not explicitly teach, but Stern, however, does teach:
Where the digital representation of the biometric is a first biometric representation; and the biometric identifier data structure includes the first biometric representation and a second biometric representation (See at least Figure 3: Stern teaches a data structure for authenticating a user. The data structure may include multiple modalities of biometrics. For example, the data structure may include a fingerprint [first biometric representation] and a retina scan [second biometric representation]).


Claim 6
	Regarding Claim 6, the combination of Cooper, Podio, and Harding does not explicitly teach, but Stern, however, does teach:
Where the first biometric representation is an image; and the second biometric representation is a data structure (See at least Col. 3, Lines 9-20 and Col. 4, Lines 20-34: The biometric data structure may include a fingerprint [image] and a digitized voice print [data structure]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Cooper, Podio, Harding, and Stern in order to increase the effectiveness of the authentication process by allowing the system to compare multiple forms of biometric data when a single form does not provide sufficient confidence in the accuracy of the authentication (Stern: Col. 2, Lines 51-67).

Claim 7
	Regarding Claim 7, the combination of Cooper, Podio, and Harding does not explicitly teach, but Stern, however, does teach:
Where the first biometric representation and the second biometric representation correspond to different biometric modalities (See at least Figure 3: The data structure 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Cooper, Podio, Harding, and Stern in order to increase the effectiveness of the authentication process by allowing the system to compare multiple forms of biometric data when a single form does not provide sufficient confidence in the accuracy of the authentication (Stern: Col. 2, Lines 51-67).


9.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Podio and Harding, and in further view of Siedlarz (U.S. Pre-Grant Publication No. 20080052527).

Claim 24
	Regarding Claim 24, the combination of Cooper, Podio, and Harding does not explicitly teach, but Siedlarz, however, does teach:
Wherein the indicator is at least one of a hash or a computer-based construct (See at least Paragraph 81: Describes a system for authenticating a user’s identity using multi-modal biometric matching techniques. The system acquires and encrypts a biometric image to include various information. This information may be enhanced using a proprietary formula or a one-way hash).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Cooper, Podio, Harding, and Siedlarz in order to assure the anonymity of the user participating in the biometric authentication process (Siedlarz: Paragraph 81).


10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Podio and Harding, and in further view of Robinson (U.S. Pre-Grant Publication No. 20040153421).

Claim 9
	Regarding Claim 9, the combination of Cooper, Podio, and Harding does not explicitly teach, but Robinson, however, does teach:
Where the information includes a validated age of a person from whom the digital representation of the biometric was obtained (See at least Paragraph 2: Describes using biometrics to validate the age of a user).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Cooper, Podio, Harding, and Robinson in order to prevent age-restricted goods from being sold to underage individuals (Robinson: See Paragraph 3).


11.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Podio and Harding, and in further view of Uberti (U.S. Pre-Grant Publication No. 20030046237).

Claim 13
	Regarding Claim 13, the combination of Cooper, Podio, and Harding does not explicitly teach, but Uberti, however, does teach:
Where the at least one processor communicates with the payment processing system to create a credit account for a person from whom the digital representation of the biometric was obtained (See at least Paragraph 16: Describes a method for opening a credit account using biometric authentication).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Cooper, Podio, Harding, and Uberti in order to provide convenience to the user by eliminating the need for the user to provide physical documents confirming their identity when creating financial accounts. 

Response to Arguments
12.	Applicant’s arguments filed May 25, 2021 have been fully considered. 

Arguments regarding 35 U.S.C. 103
13.	Applicant’s arguments regarding the prior art rejections are moot in view of the new grounds of rejection necessitated by applicant’s claim amendments.

Arguments regarding 35 U.S.C. 101
14.	Applicant’s arguments (Amendment, Pgs. 10-13) concerning the prior rejection of the claims under 35 USC 101, including supposed deficiencies in the rejection, are not persuasive for the following reasons.  Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements.  The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims.  Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection. 

Under court identified tests for Step 2A: Prong 1, a claim is not directed to a mental process when it recites limitations that cannot practically be performed in the human mind. As the Office concedes that claim 1 does recite such limitations, the subject matter eligibility test must conclude at Step 2A: Prong 1.” The examiner respectfully disagrees.
Specifically, the examiner notes that it is not required that the entirety of the claim recite an abstract idea for the claim fail Step 2A, Prong 1 of the Alice/Mayo test. The examiner has identified the specific limitations which recite an abstract idea regarding mental processes (e.g. observing biometric data, observing/determining the modality of the biometric, and forming a data structure describing the biometric). The mere fact that the claim recites additional limitations that do not fall under the category of mental processes does not prevent the claim from reciting an abstract idea. MPEP 2106.04 (II)(B) states that a claim may recite multiple abstract ideas, which may fall in the same or different groupings. However, the examiner should identify the claim as reciting both abstract ideas (e.g. a mental process and a method of organizing human activity) to make the analysis clear on the record. 

Additionally, on Page 11 of their remarks, the applicant argues that, “With respect to the second identified abstract idea of "organizing human activity" (e.g., a commercial interaction, completing a transaction), the Assignee respectfully submits that the Office has not made a prima facie case that claim 1 is directed to such an idea. Instead, the Office has merely conclusorily asserted that claim 1 is directed to this idea without any additional analysis.” The examiner respectfully disagrees.
As stated in the 101 rejection above, the examiner has identified the specific limitations that recite an abstract idea. The examiner notes that a limitation that merely states, “complete a transaction based on the determination of the identity associated with the biometric” falls under the category of certain methods of organizing human activity (e.g. commercial interactions). In other words the concept 

Additionally, on Page 12 of their remarks, the applicant argues that, “Claim 1 recites a practical application of completing a transaction based on confirming a user's identity through the use of biometric information. The claim goes beyond merely linking the alleged abstract concept to a particular technological environment (e.g., computer networks) and instead clearly recites a series of steps used during the course of authenticating a user's identity during a transaction. The Assignee additionally asserts that the claim limitations indicated by the Office are not mere "insignificant extra-solution activity," but are useful limitations for a payment transaction process.” The examiner respectfully disagrees.
As stated in the 101 rejection above, the limitations which state obtaining/receiving and transmitting data recite insignificant extra-solution activity. MPEP 2106.05(g) identifies the concepts of “necessary data gathering and outputting” as insignificant extra-solution activity. Although these limitations may be useful/necessary for the process (e.g. by allowing data to be transmitted between entities), they do not amount to more than merely gathering and outputting data. Additionally, as described in the 101 rejection above, the courts have found the found the concepts of gathering/transmitting data over a network to be well-understood, routing, and conventional (MPEP 2106.05(d)).

Additionally, on Page 12 of their remarks, the applicant argues that, “Claim 1 is not a generic process, such as merely storing and retrieving data, but rather recites specific steps for a biometric identification process including generation of a structure including specific aspects and the use of the structure.” The examiner respectfully disagrees.


Therefore, for these reasons and the reasons given above, the rejection of these claims under 35 USC §101 is maintained. 	

Conclusion
	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D NEWLON/Examiner, Art Unit 3696

/JOSEPH W. KING/Primary Examiner, Art Unit 3696